United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2363
                         ___________________________

                                    Steven E. Hill

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                C.V. Rivera, Warden

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                              Submitted: May 15, 2018
                                Filed: May 29, 2018
                                   [Unpublished]
                                   ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Steven E. Hill appeals after the district court dismissed his 28 U.S.C. § 2241
petition. Having jurisdiction under 28 U.S.C. § 1291, this court affirms in part,
vacates in part, and remands the case for further proceedings.
       Hill is a federal inmate who was tried and convicted on several charges in a
military court-martial. Upon de novo review, the judgment is affirmed as to Hill’s
claim of insufficient evidence to support his conviction. See Lopez-Lopez v. Sanders,
590 F.3d 905, 907 (8th Cir. 2010), Allen v. U.S. Air Force, 603 F.3d 423, 431 (8th
Cir. 2010) (“it is not our duty to stand in the stead of the military courts to reexamine
and weigh each item of evidence of the occurrence of events which tend to prove or
disprove one of the allegations in the application for relief” (internal quotation marks
omitted)). The judgment also is affirmed to the extent Hill argued that the military
court-martial lacked jurisdiction solely due to his break in military service. See 10
U.S.C. § 803(a) (subject to statute of limitations, person who is in a status in which
person is subject to Uniform Code of Military Justice (UCMJ) and who committed
offense against UCMJ while formerly in status in which person was subject to UCMJ
is not relieved from amenability to UCMJ jurisdiction for that offense by reason of
termination of that person’s former status).

       To the extent Hill asserted an argument based on the applicable statute of
limitations, the judgment is vacated and the matter is remanded for the parties and the
district court to reconsider this case in light of United States v. Mangahas, 77 M.J.
220 (C.A.A.F. 2018).
                        ______________________________




                                          -2-